DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed February 11th, 2021 has been entered. Claims 1 – 5, 7, 9 – 10, 17, 19 and 21 – 26 are pending in the application. 

Drawings
The drawings filed on April 13th, 2018 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The limitation “designated install direction” to a vehicle inner/outer side orientation when the pneumatic tire is installed on a vehicle, found in claim 2, is considered intended use as the limitation does not provide structure which would delineate a tire inside from a tire outside.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 10 and 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Takei (US 2014/0150941) in view of Pokutta (US 2015/0251500) and Kaori (US 2015/0352905).
Regarding claim 1, Takei teaches a tread portion being divided into four land portions (Fig. 1) by one circumferentially extending crown main groove (ref. #30) and two circumferentially extending shoulder main grooves (ref. #20) arranged one on each side of the crown main groove (Fig. 1 ); the four land portions comprising two crown land portions (ref. #40) disposed one on each side of the crown main groove (Para. 15); each of the crown land portions being provided with first crown lateral grooves (ref. #110) each extending from the crown main groove (ref. #30) and terminating within the crown land portion (Fig. 2) and second crown lateral grooves (ref. #160) each extending from the adjacent shoulder main groove (ref. #20) and terminating within the crown land portion (Fig. 2); and in each of the crown land portion, the first crown lateral grooves and the second crown lateral grooves extending at least to an axial center location of the crown 
Yet, in a similar field of endeavor, Pokutta discloses a tread portion comprising a circumferentially extending crown main groove (ref. #4) and two circumferentially extending shoulder main grooves (ref. #5). Furthermore, the crown land portions contain first (ref. #9b) and second (ref. #8b) crown lateral grooves extending into the crown land portions. Furthermore, Pokutta discloses the crown land portions are provided with circumferentially extending crown longitudinal sipes (ref. #11), the crown longitudinal sipes extending in parallel with a tire circumferential direction (Fig. 1), each crown longitudinal sipe connecting adjacent one first crown lateral groove and one second crown lateral groove (Fig. 1), and the crown longitudinal sipes are arranged at a same location with respect to one another in a tire axial direction such that the crown longitudinal sipes form a single circumferential line (Para. 17).
Thus, it would have been obvious to one of ordinary skill in the art at the time to modify the tread taught by Takei to include crown longitudinal sipes extending continuously in the circumferential direction as taught by Pokutta. One would be motivated to make this modification to stabilize the tread and improve the handling characteristics (Para. 6). However, these references do not disclose a crown land portion provided with full opened sipes completely traversing the crown land portion.

 It would have been obvious to one of ordinary skill in the art to modify the invention taught by Takei in view of Pokutta to include a first crown land portion comprising full-opened sipes each completely traversing the crown land portion, as taught by Kaori. One would be motivated to make this modification to optimize the rigidity and wear resistance of that land portion (Kaori – Para. 41).
Regarding claim 2, Takei in view of Pokutta and Kaori discloses the invention described in claim 1, as discussed above. The limitation, “designated mounting direction” to a vehicle inner/outer side orientation when the pneumatic tire is installed on a vehicle, found in claim 2, is considered intended use as the limitation does not provide structure which would delineate a tire inside from a tire outside. Furthermore, the first crown lateral grooves and the second crown lateral grooves taught in Takei extend beyond the axial center location of the crown land portion (Fig. 2).  
Regarding claim 3, Takei in view of Pokutta and Kaori discloses the invention described in claim 2, as discussed above. Furthermore, Takei teaches the second crown lateral grooves (ref. #160) with larger axial lengths than the first crown lateral grooves (ref. #110) (Fig. 2).
Regarding claim 4, Takei in view of Pokutta and Kaori discloses the invention described in claim 2, as discussed above. Furthermore, Pokutta teaches a crown land portion (ref. #3) provided with semi-opened sipes (ref. #16) each extending from the crown main groove (ref. #4) toward the tread edge and terminating within the crown land portion (Fig. 1).
Regarding claim 10, Takei in view of Pokutta and Kaori discloses the invention described in claim 2, as discussed above. Furthermore, Pokutta teaches a crown land portion (ref. #3) provided with semi-opened sipes (ref. #16) each extending from the crown main groove (ref. #4) toward the tread edge and terminating within the crown land portion (Fig. 1).
Regarding claim 22, Takei in view of Pokutta and Kaori discloses the invention described in claim 1, as discussed above. Furthermore, Pokutta teaches the crown longitudinal sipes (ref. #11) have a width less than 2 mm (Para. 17), and the crown longitudinal sipes have a depth of 0.45 times a depth of the crown main groove (Para. 17).
Regarding claim 23, Takei in view of Pokutta and Kaori discloses the invention described in claim 1, as discussed above. Furthermore, Pokutta discloses the axial distances from the crown main groove (ref. #4) to the crown longitudinal sipes (ref. #11) are about half the axial width of the at least one of the crown land portions (Fig. 1).
Regarding claim 24, Takei in view of Pokutta and Kaori discloses the invention described in claim 2, as discussed above. Furthermore, Takei shows the first crown lateral grooves (ref. #110) terminate at longitudinal sipes (ref. #200) (Fig. 1), and the second crown lateral grooves (ref. #160) extend beyond the crown longitudinal sipes (Fig. 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takei, Pokutta and Kaori as applied to claim 4 above, and further in view of Akashi (US 2015/0202928).
Regarding claim 5, Takei in view of Pokutta and Kaori discloses the invention described in claim 4, as discussed above. However, these references do not teach the semi-opened sipes extending beyond the crown longitudinal sipes.
Yet, in a similar field of endeavor, Akashi discloses a tread portion comprising land portions formed by circumferentially extending grooves (Para. 71, Para. 72). Furthermore, the tread portion taught in Akashi contains a land portion comprising semi-opened sipes (ref. #36) each extending from a main groove (ref. #17) toward the tread edge and terminating within 
Thus, it would have been obvious to one of ordinary skill in the art at the time to modify the semi-opened sipes, taught by Takei in view of Pokutta and Kaori, to extend beyond the crown longitudinal sipes, as taught by Akashi. One would be motivated to make this modification to strengthen the braking and driving by improving the block rigidity (Akashi – Para. 90).

Claims 7, 9, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takei, Pokutta and Kaori as applied to claim 1 above, and further in view of Tanaka (US 2014/0090759).
Regarding claim 7, Takei in view of Pokutta and Kaori discloses the invention described in claim 1, as discussed above. The limitation, “designated mounting direction” to a vehicle inner/outer side orientation when the pneumatic tire is installed on a vehicle, found in claim 7, is considered intended use as the limitation does not provide structure which would delineate a tire inside from a tire outside. Thus, Takei discloses four land portions comprising shoulder land portions disposed axially outside the crown land portions on the side of the outboard and inboard tread edges (Fig. 1). Additionally, Takei discloses the shoulder land portions are provided with first shoulder lateral grooves each extending axially inwardly from the tread edge and terminating within the shoulder land portion (Fig. 1). However, these references do not teach a shoulder land portion provided with second shoulder lateral grooves connecting a tread edge and a shoulder main groove adjacent to the shoulder land portion.
Yet, in a similar field of endeavor, Tanaka teaches a tire comprising a tread portion being divided into four land portions (Fig. 2) by one circumferentially extending crown main groove (ref. #10) and two circumferentially extending shoulder main grooves (ref. #11) arranged one on each side of the crown main groove (Fig. 2). Tanaka also discloses a shoulder land portion (ref. #13} provided with second shoulder lateral grooves (Para. 80, ref. #23), with a groove width between 
It would have been obvious to a person having ordinary skill in the art of the invention to combine the second shoulder lateral grooves taught in Tanaka with the invention taught by Takei in view of Pokutta and Kaori. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, A.).
Regarding claim 9, Takei in view of Pokutta, Kaori and Tanaka discloses the invention described in claim 7, as discussed above. Furthermore, Takei shows a shoulder land portion provided with a circumferentially extending shoulder longitudinal sipe (Fig. 1).
Regarding claim 19, Takei in view of Pokutta and Kaori discloses the invention described in claim 1, as discussed above. However, these references do not disclose a crown land portion with crown chamfered portion between a ground contact surface of the at least one of the crown land portion and a sidewall thereof.
However, Tanaka discloses a crown chamfered portion (ref. #18} is provided on a corner portion between a ground contact surface (ref. #16o) of the crown land portion and a sidewall (ref. #18w) thereof (Para. 83). Furthermore, the crown chamfered portion, in a plan view of the tread portion, is arranged on an acute-angle portion of the comer portion formed between lateral grooves and a crown main groove (Para. 83).
It would have been obvious to a person having ordinary skill in the art of the invention to include a chamfered portion between a ground contact surface and a sidewall, as taught by Tanaka, in the invention of claim 1. One would be motivated to specify this limitation to improve aquaplaning resistance (Para. 84).
Regarding claim 21, Takei in view of Pokutta, Kaori and Tanaka discloses the invention described in claim 19, as discussed above. Furthermore, Tanaka discloses the crown .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takei, Pokutta and Kaori as applied to claim 1 above, and further in view of Atake (US 2013/0160909).
Regarding claim 17, Takei in view of Pokutta and Kaori discloses the invention described in claim 1, as discussed above. Yet, these references do not teach a connecting sipe connecting crown lateral grooves and an adjacent shoulder main groove or crown main groove
Yet, in a similar field of endeavor, Atake discloses a tire comprising a tread portion containing crown main grooves (ref. #3a) and a plurality of crown axial grooves (ref. #5) disposed in a land portion between the crown main grooves and shoulder main grooves (ref. #3b)(Fig. 1). The tread further comprises a connecting sipe (ref. #24) connecting a crown lateral groove and a crown main groove (Fig. 5) (Para. 92).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a connecting sipe, as taught by Atake, in the invention of instant claim 1, taught by Takei in view of Pokutta and Kaori. One would be motivated to set this limitation to provide appropriate suppleness for the tread portion between the crown main groove and the lateral groove and prevent stress concentration on this part (Para. 94).
Furthermore, Atake discloses that the depth of the connecting sipe needs to be in a certain range to provide appropriate suppleness and maintain an appropriate rigidity (Para. 93 - 94). So, it would have been obvious to design the connecting sipe with a depth of 0.30 to 0.50 times a depth of the crown lateral groove to which the connecting sipe is connected for the purpose of providing appropriate suppleness and maintaining an appropriate rigidity, as taught by Atake. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Takei (US 2014/0150941) in view of Pokutta (US 2015/0251500), Koishikawa (US 2015/0151584) and Akashi (US 2015/0202928). 
Regarding claim 25, Takei teaches a tread portion being divided into four land portions (Fig. 1) by one circumferentially extending crown main groove (ref. #30) and two circumferentially extending shoulder main grooves (ref. #20) arranged one on each side of the crown main groove (Fig. 1 ); the four land portions comprising two crown land portions (ref. #40) disposed one on each side of the crown main groove (Para. 15); each of the crown land portions being provided with first crown lateral grooves (ref. #110) each extending from the crown main groove (ref. #30) and terminating within the crown land portion (Fig. 2) and second crown lateral grooves (ref. #160) each extending from the adjacent shoulder main groove (ref. #20) and terminating within the crown land portion (Fig. 2); and in each of the crown land portion, the first crown lateral grooves and the second crown lateral grooves extending at least to an axial center location of the crown land portions (Fig. 2), wherein at least one of the crown land portions is provided with circumferentially extending crown longitudinal sipes (ref. #200), the crown longitudinal sipes extending in parallel with a tire circumferential direction (Fig. 1), each crown longitudinal sipe connecting adjacent one first crown lateral groove and one second crown lateral groove (Fig. 2). Additionally, Takei discloses the crown land portion located on a side of a first tread edge is not provided with any full-opened sipes, and the crown land portion located on the opposite tread edge is not provided with any semi-opened sipes (Fig. 1). However, Takei does not teach the crown longitudinal sipes arranged at a same location with respect to one another in a tire axial direction such that the crown longitudinal sipes form a single circumferential line.
Yet, in a similar field of endeavor, Pokutta discloses a tread portion comprising a circumferentially extending crown main groove (ref. #4) and two circumferentially extending shoulder main grooves (ref. #5). Furthermore, the crown land portions contain first (ref. #9b) and second (ref. #8b) crown lateral grooves extending into the crown land portions. 
Thus, it would have been obvious to one of ordinary skill in the art at the time to modify the tread taught by Takei to include crown longitudinal sipes extending continuously in the circumferential direction as taught by Pokutta. One would be motivated to make this modification to stabilize the tread and improve the handling characteristics (Para. 6). However, these references do not disclose a crown land portion provided with semi-opened sipes as described in the instant claim.
Yet, in a similar field of endeavor, Koishikawa discloses a tire comprising a circumferentially extending center main groove (ref. #17) and two circumferentially extending shoulder main grooves (ref. #13). Furthermore, Koishikawa discloses a crown land region (ref. #23) comprising semi-opened sipes (ref. #36) extending from the center main groove towards a shoulder main groove and terminating within the crown land portion (Fig. 3), and wherein the semi-opened sipes have axial lengths in a range of from 0.70 to 0.85 times an axial width of the crown land portion (Fig. 3). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Takei and Pokutta to include a crown land portion comprising semi-opened sipes, as taught by Koishikawa. One would be motivated to make this modification to optimize the water discharge performance of the tire (Para. 61 – 62). However, these references don’t disclose the semi-opened sipes extending beyond the crown longitudinal sipes.
Yet, in a similar field of endeavor, Akashi discloses a tread portion comprising land portions formed by circumferentially extending grooves (Para. 71, Para. 72). Furthermore, 
Thus, it would have been obvious to one of ordinary skill in the art at the time to modify the semi-opened sipes, taught by Takei in view of Pokutta and Koishikawa, to extend beyond the crown longitudinal sipes, as taught by Akashi. One would be motivated to make this modification to strengthen the braking and driving by improving the block rigidity (Akashi – Para. 90).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Takei (US 2014/0150941) in view of Pokutta (US 2015/0251500) and Tanaka (US 2014/0090759).
Regarding claim 26, Takei teaches a tread portion being divided into four land portions (Fig. 1) by one circumferentially extending crown main groove (ref. #30) and two circumferentially extending shoulder main grooves (ref. #20) arranged one on each side of the crown main groove (Fig. 1 ); the four land portions comprising two crown land portions (ref. #40) disposed one on each side of the crown main groove (Para. 15); each of the crown land portions being provided with first crown lateral grooves (ref. #110) each extending from the crown main groove (ref. #30) and terminating within the crown land portion (Fig. 2) and second crown lateral grooves (ref. #160) each extending from the adjacent shoulder main groove (ref. #20) and terminating within the crown land portion (Fig. 2); and in each of the crown land portion, the first crown lateral grooves and the second crown lateral grooves extending at least to an axial center location of the crown land portions (Fig. 2), wherein at least one of the crown land portions is provided with circumferentially extending crown longitudinal sipes (ref. #200), the crown longitudinal sipes extending in parallel with a tire circumferential direction (Fig. 1), each crown longitudinal sipe connecting adjacent one first crown lateral groove and one second crown lateral groove (Fig. 2). Additionally, Takei discloses the crown land portion located on a side of a first tread edge is not 
Yet, in a similar field of endeavor, Pokutta discloses a tread portion comprising a circumferentially extending crown main groove (ref. #4) and two circumferentially extending shoulder main grooves (ref. #5). Furthermore, the crown land portions contain first (ref. #9b) and second (ref. #8b) crown lateral grooves extending into the crown land portions. Furthermore, Pokutta discloses the crown land portions are provided with circumferentially extending crown longitudinal sipes (ref. #11), the crown longitudinal sipes extending in parallel with a tire circumferential direction (Fig. 1), each crown longitudinal sipe connecting adjacent one first crown lateral groove and one second crown lateral groove (Fig. 1), and the crown longitudinal sipes are arranged at a same location with respect to one another in a tire axial direction such that the crown longitudinal sipes form a single circumferential line (Para. 17). Additionally, Pokutta teaches a crown land portion (ref. #3) provided with semi-opened sipes (ref. #16) each extending from the crown main groove (ref. #4) toward the tread edge and terminating within the crown land portion (Fig. 1). However, these references do not disclose a crown land portion with crown chamfered portion between a ground contact surface of the at least one of the crown land portion and a sidewall thereof.
However, Tanaka discloses a crown chamfered portion (ref. #18} is provided on a corner portion between a ground contact surface (ref. #16o) of the crown land portion and a sidewall (ref. #18w) thereof (Para. 83). Furthermore, the crown chamfered portion, in a plan view of the tread portion, is arranged on an acute-angle portion of the comer portion formed between lateral grooves and a crown main groove (Para. 83). The crown chamfered portion, in a plan view of the tread portion, is elongate in the tire circumferential direction with a constant width in the tire axial direction and terminates without reaching the semi-opened sipes (Fig. 8). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743